Title: James Walker to Thomas Jefferson, 10 September 1811
From: Walker, James
To: Jefferson, Thomas


            
                  Dear Sir 
                   
                     Hardware, septr 10th 1811.
            
		   
		  
		   
		   
		   
		   
		  I send the bill of scantling for your sawmill which you gave to me the other day=as also a bill for the pitt gears of the same=the bill you gave me was not the sam that I supposed—I sent you a 2d bill whilst you ware at Beadford which I suppose your servant has not delivered to you, however you may destroy that as the two which I now send will be sufficient=please have them filled up as soon as may be convenient=I
			 wish you to refer putting up the pittwalls untill I come again which will be in two or three weeks—
            I am with respect your Obt servt
                   Jas Walker
          